                                 EXHIBIT 9
U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-10 Filed 05/27/21 Page 1 of 10
CASE LOMBARDI & PETTIT
A Law Corporation
                                                                 Electronically Filed
MICHELLE J. CHAPMAN                         9351-0               FIRST CIRCUIT
KAONOHIOKALA J. AUKAI IV                   11340-0               1CCV-XX-XXXXXXX
Pacific Guardian Center, Mauka Tower                             21-JAN-2021
737 Bishop Street, Suite 2600                                    07:33 PM
Honolulu, Hawaii 96813                                           Dkt. 1 CMP
Telephone: (808) 547-5400
Email: mjc@caselombardi.com
        kja@caselombardi.com

Attorneys for Plaintiff
TIANJIN DINGHUI HONGJUN
EQUITY INVESTMENT PARTNERSHIP

                    IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                    STATE OF HAWAII

 TIANJIN DINGHUI HONGJUN EQUITY CIVIL NO. _____________
 INVESTMENT PARTNERSHIP,           (Foreclosure)
 a foreign limited partnership,
                                   COMPLAINT; EXHIBITS 1-7; SUMMONS
                        Plaintiff,
         vs.

 MDRE LLC, a Hawaii limited liability
 company; MDRE 2 LLC, a Hawaii limited
 liability company; MDRE 4 LLC, a Hawaii
 limited liability company; MDRE 5 LLC, a
 Hawaii limited liability company; HAWAII
 MGCW LLC, a Hawaii limited liability
 company; HAWAII MVCC LLC, a Hawaii
 limited liability company; MRGC LLC, a
 Hawaii limited liability company;
 KEHALANI COMMERCIAL ASSOCIATES
 LLC, a Hawaii limited liability company; and
 DOE INDIVIDUALS AND ENTITIES 1-50,

                      Defendants.




                                    EXHIBIT
U.S. Bankruptcy Court - Hawaii #21-90009 Dkt 9# 12-10 Filed 05/27/21 Page 2 of 10
                                         COMPLAINT

       Plaintiff TIANJIN DINGHUI HONGJUN EQUITY INVESTMENT PARTNERSHIP

("Lender"), by and through its attorneys, Case Lombardi & Pettit, A Law Corporation, hereby files

this Complaint against the above-named Defendants, and alleges and avers as follows:

                                            PARTIES

       1.      Lender is a foreign limited partnership registered to do business in the state of

Hawaii.

       2.      Upon information and belief, Defendants MDRE LLC, MDRE 2 LLC, MDRE 4

LLC, MDRE 5 LLC, HAWAII MGCW LLC, and HAWAII MVCC LLC (collectively, "Defendant

GUARANTOR") are Hawaii limited liability companies with their principal places of business in

the State of Hawaii.

       3.      Upon information and belief, Defendants MRGC LLC and KEHALANI

COMMERCIAL ASSOCIATES LLC (collectively, "Defendant SECURED CREDITOR") are

Hawaii limited liability companies with their principal places of business in the State of Hawaii.

       4.      Defendants DOE INDIVIDUALS AND ENTITIES 1-50 (collectively, "Doe

Defendants") are persons, corporations, entities or governmental units which in some manner

presently unknown to Lender are liable to Lender for the amounts due under the claim and/or cause

of action herein alleged and described, which have lien rights in the property being foreclosed

upon and/or which have in some manner presently unknown to Lender an interest in and to the

property being foreclosed upon, and whose true names, identities, and capacities are presently

unknown to Lender or its attorney. In a diligent and good faith effort to ascertain the true names,

identities and capacities of these Doe Defendants, Lender has obtained a title search from a

reputable title company licensed to do business in the State of Hawaii. All relevant parties fully



                                                 2

U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-10 Filed 05/27/21 Page 3 of 10
identified by the title search have been named as Defendants herein. The rights and interests of

said defendant, if any, are inferior, junior and subordinate to the lien of Lender.

                                   GENERAL AVERMENTS

    A. The Convertible Debt Agreement and Secured Guaranty

       5.      On or about December 11, 2019, Lender and Tianjin Kapolei Business Information

Consultancy Co., Ltd., a limited partnership oranized under the laws of the People's Republic of

China ("Borrower"), entered into and executed a certain Convertible Debt Agreement ("CDA"),

whereby the Lender, for value received, made a loan payout in the prinicipal amount of Four

Hundred Million Chinese Yuan (CN¥ 400,000,000.00 or $61,225,736.00) 1 (the "Loan") to

Borrower.

       6.      To secure the payment of the CDA, Defendant GUARANTORS made, executed

and delivered to Lender a Secured Guaranty (the "Guaranty"), to serve as security for the

repayment of the Loan and all other obligations arising from the CDA. A true and correct copy of

said Guaranty is attached hereto as Exhibit 1 and incorporated herein by reference.

       7.      Defendant GUARANTORS agreed to be held jointly and severally liable as

primary obligors for the payment of the Loan and other obligations under the Guaranty, without

support from the Borrower.

    B. The Mortgages

       8.      At the time of the execution and delivery of the Guaranty as a part of the same

transaction and for the purpose of securing the obligations thereunder, each individual Defendant

GUARANTOR secured the Guaranty by the execution of a certain Mortgage, Assignment of




1
 Chinese Yuan Renminbi to US Dollar Conversion Rate of 1 CN¥ = 0.15 USD, as of December 17,
2020.
                                                  3

U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-10 Filed 05/27/21 Page 4 of 10
Leases and Rents, Security Agreement, and Fixture Filing (the "Mortgages") on the parcels of real

property described below.

       9.       Defendant MDRE LLC secured the Guaranty by the execution of that certain

Mortgage, Assignment of Leases and Rents, Security Agreement, and Fixture Filing dated

December 11, 2019 and recorded in the Office of the Assistant Registrar of the Land Court of the

State of Hawaii ("Land Court") as Document No. T-11070208 on April 23, 2020 ("MDRE

Mortgage"). A true and correct copy of the MDRE Mortgage is attached hereto as Exhibit 2 and

incorporated herein by reference.

       10.      The mortgaged property securing the MDRE Mortgage is located in Makaha,

Waianae, District of Waianae, City and County of Honolulu, State of Hawaii ("Makaha"), bearing

Tax Map Key ("TMK") Nos. (1) 8-4-002-051 and (1) 8-4-002-075 and are more particularly

described in the Exhibit A attached to said Mortgage and incorporated herein by reference.

       11.      Defendant MDRE 2 LLC secured the Guaranty by the execution of that certain

Mortgage, Assignment of Leases and Rents, Security Agreement, and Fixture Filing dated

December 11, 2019 and recorded in the Land Court as Document No. T-11049137 on April 2,

2020 ("MDRE 2 Mortgage"). A true and correct copy of the MDRE 2 Mortgage is attached hereto

as Exhibit 3 and incorporated herein by reference.

       12.      The mortgaged property securing the MDRE 2 Mortgage is located in Waianae and

Lualualei, City and County of Honolulu, State of Hawaii, bearing TMK No. (1) 8-4-002-007, and

is more particularly described in the Exhibit A attached to said Mortgage and incorporated herein

by reference.

       13.      Defendant MDRE 4 LLC secured the Guaranty by the execution of that certain

Mortgage, Assignment of Leases and Rents, Security Agreement, and Fixture Filing dated



                                                4

U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-10 Filed 05/27/21 Page 5 of 10
December 11, 2019 and recorded in the Land Court as Document No. T-11046279 on March 30,

2020 ("MDRE 4 Mortgage"). A true and correct copy of the MDRE 4 Mortgage is attached hereto

as Exhibit 4 and incorporated herein by reference.

       14.     The mortgaged property securing the MDRE 4 Mortgage is located in Makaha,

bearing TMK No. (1) 8-4-002-077, and is more particularly described in the Exhibit A attached to

said Mortgage and incorporated herein by reference.

       15.     Upon information and belief, Defendant SECURED CREDITORS may have a

continuing interest in and to the mortgaged property securing the MDRE 4 Mortgage.

       16.     Defendant MDRE 5 LLC secured the Guaranty by the execution of that certain

Mortgage, Assignment of Leases and Rents, Security Agreement, and Fixture Filing dated

December 11, 2019 and recorded in the Land Court as Document No. T-11048283 on April 1,

2020 ("MDRE 5 Mortgage"). A true and correct copy of the MDRE 5 Mortgage is attached hereto

as Exhibit 5 and incorporated herein by reference.

       17.     The mortgaged property securing the MDRE 5 Mortgage are located in Makaha

and Waianae, bearing TMK Nos. (1) 8-4-002-070, (1) 8-4-020-015, (1) 8-4-019-032, (1) 8-4-021-

068, and (1) 8-4-002-012, and are more particularly described in the Exhibit A attached to said

Mortgage and incorporated herein by reference.

       18.     Defendant HAWAII MGCW LLC secured the Guaranty by the execution of that

certain Mortgage, Assignment of Leases and Rents, Security Agreement, and Fixture Filing dated

December 11, 2019 and recorded in the Land Court as Document No. T-11070209 on April 23,

2020 ("MGCW Mortgage"). A true and correct copy of the MGCW Mortgage is attached hereto

as Exhibit 6 and incorporated herein by reference.

       19.     The mortgaged property securing the MGCW Mortgage are located in Makaha,



                                                 5

U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-10 Filed 05/27/21 Page 6 of 10
bearing TMK Nos. (1) 8-4-002-053, (1) 8-4-002-055, (1) 8-4-002-067, and (1) 8-4-002-074 and

are more particularly described in the Exhibit A attached to said Mortgage and incorporated herein

by reference.

       20.      Defendant HAWAII MVCC LLC secured the Guaranty by the execution of that

certain Mortgage, Assignment of Leases and Rents, Security Agreement, and Fixture Filing dated

December 11, 2019 and recorded in the Land Court on April 1, 2020 as Document No. T-11048182

("MVCC Mortgage"). A true and correct copy of the MVCC Mortgage is attached hereto as Exhibit

7 and incorporated herein by reference.

       21.      The mortgaged property securing the MVCC Mortgage are located in Makaha,

bearing TMK Nos. (1) 8-4-002-005, (1) 8-4-002-056, (1) 8-4-002-057, (1) 8-4-023-014, (1) 8-4-

023-015, (1) 8-4-024-001, and (1) 8-4-002-076 and are more particularly described in the Exhibit

A attached to said Mortgage and incorporated herein by reference.

   C. The Dispute

       22.      Lender is the current holder of the CDA and Guaranty and is in possession of the

original of the CDA and Guaranty with standing to prosecute the instant action.

       23.      Lender is the current holder of the CDA, Guaranty, and the Mortgages (collectively,

the "Loan Documents") and has fully performed all of Lender's obligations under the Loan

Documents.

       24.      Borrower is now in default under the terms of the CDA in that Borrower has

breached the covenant to pay the sums thereunder at the times the same became due and payable.

       25.      That despite Lender's efforts to collect the debt owed under the CDA, including

arbitration in the People's Republic of China, Borrower has failed, neglected and refused to make

any payment due and owing to Lender under the CDA.



                                                 6

U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-10 Filed 05/27/21 Page 7 of 10
       26.     That due notice has been given to Defendant GUARANTORS of Borrower's

default and Defendant GUARANTORS' obligation to pay the sums due and owing under the CDA.

       27.     Defendant GUARANTORS are now in default under the terms of the Guaranty in

that Defendant GUARANTORS have breached the covenant to pay the sums thereunder at the

times the same became due and payable.

       28.     By reason of said breach, Lender has exercised, and does hereby exercise, its option

under the terms and covenants of the Loan Documents to declare the entire principal balance due

under the Loan Documents, together with interest, immediately due and payable.

       29.     That due notice has been given to Defendant GUARANTORS of Lender's exercise

of its said option, and that although Lender has made a demand upon Defendant GUARANTORS

for the payment of the sums due under the Loan Documents, Defendant GUARANTORS have

failed, neglected and refused and still fail, neglect and refuse to pay the same.

       30.     The entire principal balance due under the Loan Documents, together with interest,

has become and is now due and payable, which amounts are secured by the Mortgages.

       31.     By reason of the facts hereinbefore set forth and alleged, Lender is entitled to

foreclose the Mortgages and to exercise its rights under the same under the terms provided herein.

                                     PRAYER FOR RELIEF

       WHEREFORE, Lender prays that the Court declare, adjudge, and confirm the following:

       A.      That process issue herein citing and summoning all defendants to appear and answer

this Complaint as by law provided and to stand to and perform and abide by such orders, decrees and

directions as may be made and entered herein;

       B.      That upon a hearing being had hereon there be ascertained the total amount due

to the time of judgment under said Loan Documents, including principal, interest, advances, costs,



                                                  7

U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-10 Filed 05/27/21 Page 8 of 10
expenses, attorneys' fees and late fees, and that this Court make and enter its judgment:

               (a) That there is due and owing to Lender by virtue of the terms of said Loan

       Documents, a certain sum of money and that such sum of money, including all advances,

       costs, expenses, attorneys' fees and late fees be declared to be a first lien upon the

       mortgaged property described in the Mortgages ("Mortgaged Property"), superior to all

       other liens and encumbrances against the Mortgaged Property;

               (b) That a Commissioner be appointed to take possession of all of such Mortgaged

       Property, and directing that the Commissioner sell the same, for cash in lawful money of

       the United States in the manner provided by law and the orders of this Court, and upon the

       confirmation of said sale by this Court, that the Commissioner be authorized and directed

       to make and deliver to the purchaser or purchasers such instruments of conveyance of such

       property as may be appropriate in the premises;

               (c) That the Commissioner be authorized and directed that after the payment of all

       necessary expenses of such sale, to make application of all the proceeds thereof so far as

       the same may be necessary to the payment of the amount found due and owing to Lender

       upon said Loan Documents, including aforesaid advances, costs, expenses, attorneys' fees

       and late fees;

               (d) That Lender be authorized to be a purchaser at any sale made as aforesaid,

       without the requirement of any down payment at said sale;

               (e) That if the proceeds of such sale shall be insufficient to pay the aforesaid amount

       to Lender and it shall appear that a deficiency exists, directing a joint and several judgment

       to be entered for such deficiency against Defendants GUARANTORS and DOE and that

       Lender have execution therefor;



                                                 8

U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-10 Filed 05/27/21 Page 9 of 10
              (f) That a writ of possession issue in favor of the purchaser at the said sale,

       commanding the sheriffs to remove any tenants or occupants and any such person holding

       by, through or under any tenant or occupant, from the said Mortgaged Property;

              (g) That the purchaser be allowed to dispose of the personal property which remains

       in the said Mortgaged Property after the same is vacated, as the same will have no

       significant value;

              (h) That Lender have such other and further relief as may be just and equitable.


       DATED: Honolulu, Hawaii, January 21, 2021.


                                            /s/ Michelle J. Chapman
                                            MICHELLE J. CHAPMAN
                                            KAONOHIOKALA J. AUKAI IV
                                            Attorneys for Plaintiff
                                            TIANJIN DINGHUI HONGJUN
                                            EQUITY INVESTMENT PARTNERSHIP




                                               9

U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 12-10 Filed 05/27/21 Page 10 of 10
